DETAILED ACTION
This Office Action is with regard to the most recent papers filed 8/25/2021.

Response to Arguments
On pages 8-9, Applicant addresses the priority of the instant application.  As Applicant can be his/her own lexicographer, the term “tuple,” as used in the instant claims, would refer to a list of the elements.  Thus, the effective filing of the instant application is 11/29/2018.  As a further note, Applicant addresses that “one of ordinary skill in the art would have understood that one way” on page 8, where this phrasing would not be sufficient, in itself, to establish support, as this would provide there are other ways to perform such.  However, page 7 of the slide show does present a listing of parameters, which based on Applicant’s response, would constitute a tuple as used in the instant claims.
On pages 10-12, Applicant addresses the instant claims as newly amended, where such are rejected under a new grounds of rejection (with Luft added to address the subject matter, as a whole), and thus Applicant’s arguments are moot based on the new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-16, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,621,853 (Yang) in view of US 2009/0034426 (Luft) and US 2020/0022016 (Fenoglio).
With regard to claim 1, Yang discloses a method for profiling teleconference session quality, comprising: 
receiving a network traffic flow from a network device connected to a network (Yang: Figures 17A to 17B.  The system receives flow information to generate alerts to initiate the analysis and to determine if there is an improvement of the session after attempting to remedy the impairment.);
processing the first feature tuple to obtain a first quality classification (Yang: 1704.  Information on the performance is processed to determine if there is an impairment and causes of the impairment.); and 
providing, to a device, overall teleconference session metrics for the teleconference session based at least on the processing of the first feature tuple, wherein the overall teleconference session metrics comprise the first quality classification (Yang: Figure 17, 1712.  Notification can be provided, including information of the impairment including the causes of such impairment.).
Yang fails to disclose, but Luft teaches determining, in response to receiving the network traffic flow, whether the network traffic flow is associated with a teleconference session (Luft: Paragraph [0060].  Multiple sessions can be identified, where the flow associated with the session is monitored to gather information about the session (Luft: Paragraph [0060]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to determine whether a traffic flow is associated with a teleconference session to allow for the monitoring of multiple sessions, each including its own flow, where when a flow is determined to be associated with a specific session, session information can be determined, where a configuration such taught in the cited passage of Luft would allow a single entity or group of entities to monitor multiple sessions while ensuring that each session is monitored separately for any issues specific to a session.
Yang fails to teach expressly, but Fenoglio teaches that the processing is using a classification learning model and inspecting, in response to determining that the network traffic flow is associated 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize machine learning models to assist in evaluating a teleconference session to overcome disadvantages with certain measurements, such as the subjective nature of QoE and the lack of information on a user experience of QoS (Fenoglio: Paragraph [0059]), where machine learning models can be used to infer more complete information on the performance of the session of Yang.

With regard to claim 2, Yang in view of Luft and Fenoglio teaches wherein the first feature tuple comprises a set of values respective to a set of teleconference session features (Fenoglio: Paragraph [0038].  The network statistics and performance indicators would provide a set of values respective to the teleconference session features in as much detail as provided by the instant claim.), and the set of teleconference session features comprises at least one selected from a group consisting of a network traffic bit rate, a network traffic packet rate, a network traffic bit rate jitter, a network traffic packet rate jitter, and a transport layer protocol (Fenoglio: Paragraph [0003]).

With regard to claim 4, Yang in view of Luft and Fenoglio teaches that the classification learning model is a support vector machine (Fenoglio: Paragraph [0040]).

With regard to claim 5, Yang in view of Luft and Fenoglio teaches prior to providing the overall teleconference session metrics to the device: aggregating a set of quality classifications, obtained throughout the teleconference session, comprising the first quality classification; and deriving a negative performance index for the teleconference session based on the set of quality classifications, wherein the overall teleconference session metrics comprise the negative performance index (Yang: Figure 17A and Fenoglio: Figure 7.  Based on the collected information, negative performance is detected, which triggers root cause analysis.).

With regard to claim 6, Yang in view of Luft and Fenoglio teaches the overall teleconference session metrics further comprise a root cause analysis result indicative of a root cause for the negative performance index (Yang: Figure 17A).

With regard to claim 7, Yang fails to teach, but Fenoglio teaches prior to aggregating the set of quality classifications: inspecting a second teleconference session segment of the teleconference session to obtain a second feature tuple; and processing the second feature tuple using the classification learning model to obtain a second quality classification, wherein when aggregated, the set of quality classifications further comprises the second quality classification (Fenoglio: Paragraph [0042].  Trending analysis can be utilized, where trending would involve evaluating data from two different times, and determining a trend (aggregate) of the data sets.).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to inspect a second tuple, process the second tuple, and have the set of quality classifications comprise the second quality classification to enable evaluations to be made with regard to the performance over time, thus enabling the detection of degradation (lower performance over time) or temporary declinations of quality (where the trending does not indicate 

With regard to claims 8-9 and 14-20, the instant claims are similar to claims 1-7, and are rejected for similar reasons.

With regard to claim 10, Yang in view of Luft and Fenoglio teaches a teleconference service operatively connected to the sampling network device, and comprising a third computer processor programmed to manage the real-time exchange of information during the teleconference session (Yang: Figure 2 and Fenoglio figure 1A and Paragraph [0053].  The components can be implemented in a network, where performance information is collected and processed during the session, such as in real-time, thus providing connections between the components.).

With regard to claim 11, Yang in view of Luft and Fenoglio teaches a communications network comprising the teleconference service and the sampling network device (Yang: Figure 2).

With regard to claim 12, Yang in view of Luft and Fenoglio teaches a pair of client devices operatively connected to one another through the communications network, wherein communications exchanged between the pair of client devices comprise the network traffic flow for the teleconference session (Yang: Figure 3).

With regard to claim 13, Yang in view of Luft and Fenoglio teaches that the sampling network device is a switch, a router, or a multilayer switch (Fenoglio: Figure 2 and Paragraph [0032].  The devices that collect the information may include routers.).

With regard to claim 21, Yang in view of Luft and Fenoglio teaches that the root cause analysis result is obtained by: mapping a set of network traffic flow directionalities of the network traffic flow to the set of quality classifications (Yang: Figures 17A to 17B and Luft: Paragraph [0060].  Directions of the flow are identified, where both directions are associated with the session (Luft), where the analysis of Yang is based on the session.); making a first identification, based on the mapping, of a subset of the network traffic flow directionalities associated with the negative performance index (Yang: Figures 17A-17B and Luft: Paragraph [0060].  A subset may include the entire set, where both directions would be identified as having an impairment.); and making a second identification, based on the first identification, of a mode of the subset of the network traffic flow directionalities, wherein the mode is one or more communications network connection types comprising a wired portion of a communications network and a wireless portion of the communications network (Yang: Figure 17A, 1706-1708.  In Yang, the mobile network may be identified as having an impairment, which would include a wireless portion.  Further, the IP network may have the impairment, which would include at least a wireless or a wired portion.  It is noted that the instant claim is broader than possibly intended by Applicant, where Applicant is encouraged to use more specific claim language to limit the instant claim to what is regarded as the invention.).

With regard to claim 22, Yang in view of Luft and Fenoglio teaches that the root cause analysis results associate one or more communication network types with the root cause for the negative performance index, and the communications network connection types comprise a wired portion of the communications network and a wireless portion of the communications network (Yang: Column 6, lines 9-39.  Yang includes wired and wireless networks, where such would be associated with any root cause analysis.  It is noted that the instant claim fails to provide for specific identification of the type or how .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444